\2-i5-oolHO-N
                                              JULY 27, 2015
Ms. Cathy S. Lusk, Clerk
Twelfth Court of Appeals
1517 West Front Street, Suite 354
Tyler, Texas 75702                                    FILED IN eOUBT OF APPEALS
                                                        12th Csurt of AsjDsals District;
RE: Filing of Original Petition For Writ Of Mandamu
    IN RE BILLY ROSS SIMS, # 511649
                                                              JUL 29 2015

TO THE HONORABLE CATHY S. LUSK:                              TYLER TEXAS
                                                       CATHY S. LUSK, CLERK
Dear Ms. Lusk,
    Please find enclosed my Petition For Writ Of Mandamus, and
a Motion For Suspension Of The Rules.
    This is an original proceeding. I have also enclosed an
affidavit of inability to pay cost.
    I have enclosed a SASE for your reply notice of filing.
    I thank you for your kindness .
                                    Kind regards,

                                   ^
                                  1^
                                    Billy R. Sims, 511649
                                    Powledge Unit
                                    1400 FM 3452
                                    Palestine, TX 75803-2350
                     CAUSE NUMBERi^AO ~^Ql^Q'
IN RE BILLY ROSS SIMS, 511649                         IN.THE
                Relator              §     TWELFTH COUlft|!0F."'AP©SJffi3'OF APPEALS
                                                AT TYLEP,1 TEXAS


                  MOTION   FOR   FREE APPELLATE RECORD

Comes now the Relator, Billy Ross Sims (Sims), and &sks the GfRiffcXAS
                                                           CATHY S. LUSK, CLERK
to order the clerk to prepare a free appellate reco                    the


real party in interest and filed a civil suit not involving the
department; see Chapter 14.001(2), on February 27, 2015, under the
prison mailbox rule. No contest to the IFP application was made.

On 6-30-15, the trial court initialed an Order of Dismissal disposing

of Sims' constitutional claims without a factfinding hearing at the

pleading stage as 'frivolous,' A request for findings of fact and
conclusions of law was filed on July 8, 2015 via the prison mailbox

which extended the time for perfecting an appeal under TRAP Rule 25.1

(a)(4) to 90 days from 6-30-15. The Clerk's Record which includes

the Complaint Sims filed, is necessary for this appellate process

in relation to the Order of Dismissal's claim that Sims'        Constitutional

claims presentations were 'frivolous' at the pleading stage when Texas
courts operate on 'notice pleading' rules of Civil Procedure, and
Sims cannot afford to reproduce and mail the complaint to this Court .

    This appellate process is not frivolous because the trial court
failed to provide a neutral and detached hearing official, who then
acted to dispose of legitimate claims of constitutional violations

that State officials not employed by the department were denying

Sims equal protection of the laws and violating his constitutional
protections to ex post facto, retroactive application of new laws,

and the trial court official labeled this 'frivolous' at the pleading

stage and abused the court's discretion.



                                     1
       This Court has jurisdiction over the trial courts PADILLA vs

McDANIEL, 122 S.W.3d 805 (TCA 2003).

       The entire Clerk's Record is necessary to show the correspondence

that    occurred with   the    trial court    officials       after    the case was   filed.

An appellate review of the short Complaint and affidavit would be

necessary to determine the trial court's hearing official's abuse of

the court's discretion not only in labeling Sims' legitimate claims

'frivolous' but in imposing costs and fees with no jurisdiction to

do so, thus causing Sims irrepairable harm, in that it caused the

department to seize Sims' VA benefits that are exempt from the legal

process      under state and federal law.

                                          PRAYER

       For   these reasons    Sims asks   this   Court   to    order   the district

clerk to prepare a free appellate record.

       There was no conference regarding this motion as the only parties

at this stage are tha district clerk and judge . No service of process

on defendants in the civil suit at this tage -

                                    VERIFICATION

    I, Billy R. Sims, being presently incarcerated in the TDCJ-CID
declare under penalty of perjury the foregoing is true and correct
according to my own beliefs. Signed this 27th Day of July, 2015.


                                             Billy R. Sims, 511649
                                             Powledge Unit
                                             1400 FM 3452
                                             Palestine, TX 75803